American Century Mutual Funds, Inc. Prospectus Supplement Growth Fund Supplement dated March 8, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the entry for the A Class in the Annual Total Returns table on page 4. For the calendar year ended December 31, 2009 1 year 5 years 10 years Since Inception Inception Date A Class Return Before Taxes(1) 27.34% 1.08% -3.11% 3.54% 06/04/1997 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. ©2010
